ON APPLICATION ,FOR REHEARING
En Banc. Rehearing denied.
MILLER, Judge.
I would grant the application for rehearing to hold that plaintiff is entitled to the $770.80 rent paid for six weeks use of a replacement unit. On this issue, we affirmed the trial court’s judgment granting $230.85 for two weeks rental.
Plaintiff’s new Pontiac could not be repaired during the six week rental period because the Pontiac Division was on strike and parts were not available.
“[Wjhere the damaged vehicle can be and is repaired, the injured party may, in addition to reimbursement for the cost of the repairs, recover the actual expense he has been required to defray resulting from the deprivation of the use of the vehicle during the time the repairs are being made. See Sherwood v. American Railway Express Co., 158 La. 43, 103 So. 436.” Drewes v. Miller, 25 So.2d 820 (La.App.Orl.Cir. 1946).